BISHOP, P. J.
I concur. It is apparent that the cases are not all consistent, and I do not join in the endeavor to save the face of Lang v. Lang (1920), 182 Cal. 765 [190 P. 181], by an attempt to differentiate it. It, with its “no family, no homestead,” is so at odds with other eases, and with the provisions of sections 146 and 1265, Civil Code, that I cannot accept its conclusion that with the divorce decree the homestead is at an end, without failing to follow those cases that find the homestead still survives. While I adhere to the principle that this court should follow, not disregard, decisions of our higher courts, even should they seem to me to be in error, I cannot govern my action by this principle when the decisions lead in two different directions.